Citation Nr: 1412770	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder characterized by urinary frequency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The RO adjudicated the claim as secondary to hypotension.  At the hearing, however, consistent with his Notice of Disagreement, the Veteran asserted direct service connection as the basis for the claim.

As noted, the Veteran appeared at a Board hearing in September 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

Claims of entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder and for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After issuance of the January 2011 Statement of the Case (SOC), the RO received additional VA treatment records from the Veteran in September 2011 for which a Supplemental SOC (SSOC) was not issued.  See 38 C.F.R. § 19.31(b)(1) (2013).

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall review all of the VA treatment records added to the claims file dated since August 18, 2010, and issue an SSOC as required by applicable regulation. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



